OPINION OF THE COURT
Per Curiam.
On August 12, 2010, the respondent pleaded guilty before the *188Honorable Bonnie Wittner, in Supreme Court, New York County, to attempted grand larceny in the second degree, in violation of Penal Law §§ 110.00 and 155.40, a class D felony. On December 21, 2010, the respondent was sentenced to five years’ probation, and directed to pay a $300 surcharge, a $50 DNA fee, and a $25 crime victim assessment fee, with an order of protection and other conditions. As revealed in the plea minutes, between the period from approximately June 20, 2008 through August 21, 2008, the respondent and another, acting together, attempted to extort in excess of $10 million from David Blitzer, the respondent’s son-in-law.
Although served with a copy of this motion, the respondent has neither submitted a response nor requested additional time in which to do so.
By virtue of his felony conviction, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90 (4) (a).
Accordingly, the motion to strike the respondent’s name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b), is granted, to reflect the respondent’s automatic disbarment on August 12, 2010.
Mastro, A.BJ., Rivera, Shelos, Dillon and Balkin, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Stuart R. Ross, is disbarred, effective August 12, 2010, and his name is now stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Stuart R. Ross, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Stuart R. Ross, is commanded to desist and refrain from (1) practicing law in any form, either as principal, agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Stuart R. Ross, has been issued a secure pass by the Office of Court Administration, it *189shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).